Citation Nr: 0917646	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  98-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for hepatitis C.  

2.	Entitlement to a rating in excess of 50 percent for PTSD 
from November 18, 2004, to January 16, 2009.

3.	Entitlement to an effective date earlier than January 16, 
2009, for an award of a 100 percent rating for PTSD.  

4.	Entitlement to an effective date earlier than January 16, 
2009, for an award of a 10 percent rating for peripheral 
neuropathy of the right lower extremity.  

5.	Entitlement to an effective date earlier than January 16, 
2009, for an award of a 10 percent rating for peripheral 
neuropathy of the left lower extremity.  

6.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities prior 
to January 16, 2009.  

7.	Entitlement to an effective date earlier than January 16, 
2009 for an award of Chapter 35 education benefits.  
REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to May 1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in March 2000.  The 
Veteran testified at a hearing at the RO before a Member of 
the Board in April 2003.  The case was again remanded by the 
Board in October 2003.  

In May 2005, the Board denied the issues of service 
connection for hepatitis C, a rating in excess of 50 percent 
from November 17, 1997, to February 22, 1999, and entitlement 
to a current rating in excess of 50 percent.  At that time, 
the issue of a total rating by reason of individual 
unemployability due to service connected disability was 
remanded.  The appellant appealed the Board's denials to the 
United States Court of Appeals for Veterans Claims (Court)  
The Board's decision was vacated pursuant to a January 2007 
Order, following a Joint Motion for Remand and to Stay 
Further Proceedings (Joint Motion).  The parties requested 
that the Court vacate the Board's January 2005 decision 
regarding the denial of service connection for hepatitis C, a 
rating in excess of 50 percent from November 17, 1997, to 
February 22, 1999, and entitlement to a current rating in 
excess of 50 percent and remand those matters.  The Court 
granted the Joint Motion and remanded the case to the Board.

The matter of a total rating by reason of individual 
unemployability was remanded by the Board in September 2006 
and has remained in remand status since that time.

By decision dated in August 2007, the Board again denied the 
issue of entitlement to an initial rating for PTSD in excess 
of 50 percent from November 17, 1997, to February 22, 1999.  
The issues of service connection for hepatitis C and for a 
current rating for PTSD in excess of 50 percent were again 
remanded for additional development.  That development was 
accomplished and by rating decision dated in January 2009, 
the evaluation of the Veteran's PTSD to 100 percent, 
effective on January 16, 2009.  That rating decision also 
granted service connection for peripheral neuropathy of the 
right and left lower extremities, each rated 10 percent 
disabling, also effective on January 16, 2009.  Basic 
eligibility to dependents education assistance was 
established from January 16, 2009.  As noted, the Veteran's 
claim for a total rating based on individual unemployability 
has remained open.  As a 100 percent rating was awarded for 
the Veteran's PTSD, effective on January 16, 2009, 
consideration of this issue is restricted to that of a total 
rating prior to the effective date of that award.  


FINDINGS OF FACT

1.	Hepatitis C was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

2.	From November 18, 2004 to January 16, 2009, the Veteran's 
PTSD was shown to be manifested primarily by nightmares, 
avoidance of crowds and stimuli such as war movies, startle 
reaction; and indications of disorientation, with a Global 
Assessment of Functioning (GAF) score of 52. 

3.	Symptoms warranting a 100 percent rating for PTSD are not 
demonstrated of record prior to January 16, 2009.  

4.	Peripheral neuropathy of the right lower extremity was 
first demonstrated on VA compensation examination dated on 
January 16, 2009.  

5.	Peripheral neuropathy of the left lower extremity was 
first demonstrated on VA compensation examination dated on 
January 16, 2009.  

6.	Prior to January 16, 2009, service connection was in 
effect for PTSD, rated 50 percent disabling; and diabetes 
mellitus, rated 10 percent disabling.  

7.	The Veteran reported that he had the equivalent of a high 
school education and work experience as a truck driver. 

8.	The service-connected disabilities, standing alone prior 
to January 16, 2009, are not shown to be of such severity as 
to effectively preclude all forms of substantially gainful 
employment.  

9.  The evidence does not support a permanent and total 
disability rating prior to January 16, 2009.


CONCLUSIONS OF LAW

1.	Hepatitis C was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.	The criteria for a rating in excess of 50 percent for PTSD 
were not met prior to January 16, 2009.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Code 9411 (2008).  

3.	An effective date for an award of a 100 percent rating for 
PTSD prior to January 16, 2009, is not warranted.  
38 U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. § 3.400(o) 
(2008).  

4.	An effective date for an award of service connection for 
peripheral neuropathy of the right lower extremity prior to 
January 16, 2009, is not warranted.  38 U.S.C.A. § 5110(a)(b) 
(West 2002); 38 C.F.R. § 3.400(a)(b) (2008).

5.	An effective date for an award of service connection for 
peripheral neuropathy of the left lower extremity prior to 
January 16, 2009, is not warranted.  38 U.S.C.A. § 5110(a)(b) 
(West 2002); 38 C.F.R. § 3.400(a)(b) (2008).

6.	The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 4.16 (2008).

7.	An effective date prior to January 16, 2009, for basic 
eligibility for Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35 has not been met. 
38 U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. §§ 
3.327(b)(2)(iii), 3.340(b), 3.400(o) 21.3021(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in January 2002, March 2004 and August 
2005, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In October 2006, the Veteran was provided with the 
appropriate notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  In May 2008, the Veteran was 
afforded notification of these provisions.  

Finally, all appropriate development has been undertaken as 
to this issue.  There is no showing that there are additional 
records or other evidence that should or could be obtained 
prior to entry of a decision at this time.

The Veteran is claiming service connection for hepatitis C 
for which he asserts he was treated during service.  The 
Board has reviewed the entire evidence of record and can find 
no basis to establish service connection.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Review of the service treatment records shows no complaints or 
manifestations of hepatitis C while the Veteran was on active 
duty.  While the Veteran was treated for a fever of unknown 
origin during this time, there is no indication that this was 
due to any form of hepatitis, including hepatitis C.  It was 
thought due to a bacterial infection.  A normal liver exam was 
reported in September 1993.  Hepatitis C is first demonstrated 
of record during a period of hospitalization at a VA facility 
in 1998.  At that time, there was no opinion relating this 
disorder with service.  Review of the remainder of the record 
shows no medical opinion relating the Veteran's now diagnosed 
hepatitis C with service.  Although the Veteran did testify 
that he believed this disorder was related to service at his 
hearing before the undersigned, it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Id.  It 
is also noted that he has a long post-service history of drug 
and alcohol abuse.  In view of the normal liver noted in the 
mid 1990's it seems most unlikely that any currently shown 
hepatitis could be related to service.

Under these circumstances, as hepatitis C was not manifested 
during service, within one year thereafter, and has not been 
otherwise shown to be related to service, the claim must be 
denied.  See Boyer supra.  

The Veteran's PTSD was rated as 50 percent disabling from 
November 18, 2004, to January 16, 2009, when a 100 percent 
rating was awarded.  The 50 percent rating has been on appeal 
for some time and the Veteran has appealed the effective date 
of the 100 percent rating.  These matters will be considered 
together.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

An examination was conducted by VA on November 18, 2004.  At 
that time, the Veteran stated that he had been having 
frequent nightmares, only some of which he remembered.  He 
stated that he always awoke frightened.  He also reported 
intrusive thoughts about the war, was startled by loud noises 
and was uncomfortable around large groups of people.  He 
avoided watching war movies, because they brought back 
memories.  He was noted to be living alone, having been 
married and divorced twice.  He had not worked since 1998, 
when he was employed as a truck driver.  He said that he was 
not able to work due to physical problems.  On mental status 
examination, he was casually groomed.  No significant 
anxiety, but some dysphoria was noted.  Speech was within 
normal limits with regard to rate and rhythm.  His mood was 
generally euthymic and his affect was appropriate to content.  
His thought processes and associations were logical and 
tight.  There was no loosening of associations noted or any 
confusion.  There was no memory impairment although the 
examination report stated that the Veteran was disoriented in 
all spheres.  There were no complaints of hallucinations and 
there was no delusional material noted.  Insight and judgment 
were adequate.  He denied any current suicidal ideation, but 
reported some homicidal ideation, with a denial of attempts.  
The diagnosis was chronic PTSD.  His GAF score was 52.  It 
was commented that the Veteran was obtaining mental health 
treatment and that there did not seem to be evidence of any 
significant change in the Veteran's function over the next 
six to twelve months.  He was not working, this was 
attributed this to medical problems and not to his PTSD, as 
this did not seem to affect his ability to drive as a truck 
driver.  The examiner specifically stated that he did not 
find evidence that the Veteran's PTSD in and of itself 
precluded employment in any and all occupations.  

A 50 percent rating is warranted for PTSD for occupational 
and social impairment with reduced reliability, and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike settings); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411 (2004-2008).  

Review of the claims file shows no VA or private outpatient 
treatment from the November 2004 compensation examination to 
a VA compensation examination dated on January 16, 2009, 
which was utilized as a basis for the award of a 100 percent 
schedular evaluation for PTSD.  Therefor, the only evidence 
that may be utilized for evaluation of the Veteran's PTSD 
prior to January 16, 2009 is the November 2004 compensation 
examination.  That examination showed that the PTSD was 
manifested by nightmares, avoidance of crowds and stimuli 
such as war movies, and a startle reaction to loud noises.  
The Veteran was not shown to be particularly anxious, 
although the report indicated that the Veteran was 
disoriented.  Overall, the GAF score was listed as a 52, 
which is indicative of moderate symptoms and the examiner did 
not indicate that the psychiatric disorder was preventing the 
Veteran from engaging in gainful employment.  For these 
reasons, the Board does not find that there is evidence of 
disability in excess of 50 percent for the period from 
November 2004.  The Veteran's rating was increased to 100 
percent, effective on January 16, 2009, and the Board will 
now address the effective date of that award.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

On January 16, 2009, the Veteran underwent a compensation 
examination that was found to show symptoms warranting a 100 
percent schedular evaluation for PTSD.  As noted, there are 
no treatment records demonstrating that the Veteran became 
entitled to such an award prior to that examination.  As 
such, there is no basis upon which to award an earlier 
effective date for this rating.  Under these circumstances, 
an earlier effective date must be denied.  

The Veteran has also claimed earlier effective dates for the 
awards of service connection for peripheral neuropathy of 
each of his lower extremities.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(a)(b).  
The effective date for the grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  Id.

In this case, service connection was established for 
peripheral neuropathy of the lower extremities on the basis 
that the disabilities were related to the Veteran's service 
connected diabetes mellitus.  Service connection for diabetes 
was granted by the RO effective in August 2004.  That grant 
was based upon a diagnosis of Type II diabetes mellitus that 
was presumed to have been incurred as a result of exposure to 
defoliants while stationed in Vietnam.  38 C.F.R. §§ 3.307, 
3.309.  The Board has reviewed the correspondence and medical 
evidence of record regarding peripheral neuropathy of the 
lower extremities that is related to diabetes mellitus and 
can find no basis for granting an earlier effective date 
prior to January 16, 2009.  In this regard, it is noted that 
there is no evidence that the Veteran manifested these 
disorders prior to the VA examination report of that date.  
Thus, the examination report itself is found to raise the 
claim for service connection  and, as an informal claim, has 
been used as a basis for the effective date.  
38 C.F.R. §§ 3.155(a), 3.157(b).  As there is no evidence of 
peripheral neuropathy of the lower extremities prior to that 
date, the claim can not be made effective earlier.  In 
effect, the examination report is both the date of claim and 
the earliest date that it can be ascertained that entitlement 
arose.  Therefore an effective date earlier than January 16, 
2009, is not appropriate.  

The Veteran has been seeking a total rating based on 
individual unemployability due to service connected 
disabilities for many years.  Although current consideration 
of the issue is no longer viable, given the total schedular 
rating that was awarded for the Veteran's PTSD that has 
previously been discussed, it is possible that a total rating 
could have been awarded prior to the January 16, 2009, the 
effective date of the schedular award.  Prior to that date, 
service connection was in effect for diabetes mellitus, 
evaluated as 10 percent disabling and PTSD, evaluated as 50 
percent disabling.  The award of service connection for 
diabetes mellitus was effective in August 2004.  Prior to 
that time, the Veteran's only service connected disability 
was his PTSD, evaluated 50 percent disabling from September 
1998, 70 percent disabling from February 1999 to November 
2004, and 50 percent disabling from November 2004.  The 
record shows that the Veteran had the equivalent of a high 
school education and work experience as a truck driver.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board notes that for part of the time in question the 
Veteran did not meet the schedular criteria for consideration 
of a total rating based on individual unemployability due to 
service connected disabilities and there are no factors such 
as his employment or education background that would warrant 
an extraschedular award.  The impact of his PTSD prior to 
January 16, 2009, has already been discussed in this 
decision.  The only examination of record that relates to the 
PTSD symptoms dates from 2004 when the examiner indicated 
that the PTSD would not be an  impediment to the Veteran 
engaging in substantially gainful employment.  The Veteran's 
diabetes mellitus was evaluated by VA in June 2005, at which 
time it was noted that repeated blood glucose levels had 
shown that his type 2 diabetes mellitus was being managed on 
diet alone.  While the Veteran was eventually placed on 
insulin therapy, there is no indication in the record that 
the diabetes prevented him from engaging in substantially 
gainful employment.  Although the Veteran is shown in the 
treatment records to be unemployable in fact, this is 
primarily due to his non-service-connected coronary artery 
disease, including the coronary artery bypass grafting 
procedure that he underwent during 2004.  After review of the 
record, there is no evidence that the Veteran was rendered 
unable to engage in substantially gainful employment due 
solely due his service connected disabilities prior to 
January 19, 2009.  Moreover, records in the late 1990's and 
early in the 2000's that he was not working secondary to 
injuries received on the job unrelated to his service 
connected disorders.  As such, a total rating based on 
individual unemployability due to service connected 
disabilities prior to that time is not warranted.  

At the time that the Veteran was awarded a 100 percent rating 
for his PTSD, it was found to be permanent under the 
provisions of 38 C.F.R. § 3.327 (b)(2) so that basic 
eligibility for Chapter 35 was established.  A child or 
spouse of a Veteran who has a total disability permanent in 
nature resulting from a service connected disability is 
basically eligible for Chapter 35 educational benefits. 38 
C.F.R. § 21.3021(a)(1), 38 C.F.R. § 21.3021(a)(3).  As the 
Veteran is not entitled to a 100 percent rating either in 
accordance with the rating schedule or by reason of 
individual unemployability before January 19, 2009, there is 
no eligibility for Chapter 35 benefits prior to this date.  
There was no permanent and total disorder prior to that date.



ORDER

Service connection for hepatitis C is denied.  

A rating in excess of 50 percent for PTSD from November 18, 
2004, to January 16, 2009, is denied.

An effective date earlier than January 16, 2009, for an award 
of a 100 percent rating for PTSD, is denied.  

An effective date earlier than January 16, 2009, for an award 
of a 10 percent rating for peripheral neuropathy of the right 
lower extremity, is denied.  

An effective date earlier than January 16, 2009, for an award 
of a 10 percent rating for peripheral neuropathy of the left 
lower extremity, is denied.  

A total rating by reason of individual unemployability due to 
service connected disabilities prior to January 16, 2009, is 
denied.  

An effective date earlier than January 16, 2009, for an award 
of Chapter 35 benefits is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


